Citation Nr: 1600358	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-09 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to limitation of motion of the left ankle.

2.  Entitlement to service connection for a right hip disability, to include as secondary to limitation of motion of the left ankle.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to limitation of motion of the left ankle.

4.  Entitlement to service connection for a right leg disability (claimed as leg length inequality), to include as secondary to limitation of motion of the left ankle.

5.  Entitlement to an increased rating greater than 10 percent for limitation of motion of the left ankle.



REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from August 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Los Angeles, California RO currently has jurisdiction over the appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

Following the September 2015 Board hearing, the Veteran submitted additional evidence, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's service connection claims, the Veteran and her representative argued during the September 2015 Board hearing that the VA contract examination report of record, from February 2012, failed to consider whether the claimed cervical spine, right hip, bilateral knee, and leg length inequality disabilities were secondary to the Veteran's service-connected left ankle disability.  The Board notes, however, that the examination report included an opinion as to the above service connection claims that addressed both direct and secondary service connection.  That said, the secondary opinions concluded only that the claimed disabilities were not "related" to the service-connected left ankle disability.  As this opinion does not clearly contemplate aggravation of the claimed disabilities, the Board concludes that additional examinations are necessary.

Moreover, as to the Veteran's leg length inequality claim, her representative correctly pointed out during the September 2015 Board hearing that the February 2012 examination report was based on an inaccurate factual premise, as the examiner failed to note the Veteran's in-service notations of leg length discrepancy.  Review of the Veteran's service treatment records include multiple reports documenting a leg length discrepancy.  In September 1986, for example, the Veteran complained of improving leg pain, but was found to have a 2.5cm leg length difference, with the left greater than the right.  A few days later, the Veteran's pain and leg length discrepancy were noted to be worse.  That said, and as discussed in the February 2012 examination report, post-service treatment records appear to have attributed the Veteran's leg length deficit in the right leg to a pre-service right leg fracture.  In that regard, the Board notes that the Veteran's August 1986 Report of Medical History at entrance into service noted prior hospitalization for a fracture of the right leg, which had healed.  The contemporaneous Report of Medical Examination, however, included a normal examination of the lower extremities with no mention of the prior injury.

In light of the foregoing, there is a question as to whether the Veteran had a leg length discrepancy that pre-existed service, was aggravated in service, was first manifested in service, and/or is otherwise related to service or service-connected disability.  The Board recognizes that the February 2012 VA examination report found that the Veteran did not have a current leg length discrepancy.  The Board considers this finding problematic in light of the numerous prior records definitively documenting such a condition and directs that should no leg length discrepancy be found the examiner should reconcile this finding with the prior medical records discussed above, which includes a finding of a 2cm difference in leg lengths during the appellate time period.

As to the Veteran's increased rating claim for the left ankle, during her September 2015 Board hearing she indicated that her limping had been "getting worse" and that she had been limping "a lot more."  It is unclear from the record at what point in time the worsening of the limping began.  In addition, the Veteran's representative called into question whether the most recent examination report of record, from February 2012, accurately reflected the current status of the Veteran's condition, as the left ankle disability was "chronic and progressive."  The Board recognizes that the Veteran submitted additional medical records after the September 2015 Board hearing in an effort to establish the current severity of her left ankle disability; however, review of the records fails to include some of the information (such as range of motion testing) necessary to accurately rate the Veteran's disability under the applicable diagnostic rating criteria.  As there is a suggestion that the Veteran's left ankle disability has worsened since the last VA contract examination and the evidence of record is not sufficient to establish the severity of the Veteran's left ankle disability, a remand is required to obtain a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from March 2012 to the present.

2.  Schedule the Veteran for a VA examination for her (a) cervical spine, (b) right hip, (c) and bilateral knees.  Following a complete review of the electronic claims file, interview of the Veteran, and physical examination (with any indicated diagnostic testing), the examining professional is requested to provide opinion as to the following: 

a.  whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine, right hip, right knee, or left knee disability was incurred in or is otherwise related to service;

b.  whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine, right hip, right knee, or left knee disability was caused by her service-connected left ankle disability.  

c.  whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine, right hip, right knee, or left knee disability was aggravated (i.e., permanently worsened beyond its natural progression) by her service-connected left ankle disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA examination for her right leg.  Following a complete review of the electronic claims file, interview of the Veteran, and physical examination (with any indicated diagnostic testing), the examining professional is requested to provide an opinion on the following questions:

(a) Is it clear and unmistakable (i.e. undebatable) that a right leg inequality preexisted military service?  In that regard, the examiner is invited to consider the in-service and post-service documentation of a leg length inequality, as well as the July 2008 VA treatment record that suggested the leg length inequality was due to a pre-service right leg fracture.  Please state upon what facts and medical principles the opinion is based.

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a leg length inequality WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  As noted above, a September 11, 1986, service treatment record indicated that the Veteran's pain and leg length differential were worse.  Please state upon what facts and medical principles the opinion is based.

(c) If the clinician determines that a leg length inequality clearly and unmistakably pre-existed service and that it is clear and unmistakable that a leg length inequality was not aggravated during service or that any increase was clearly and unmistakably due to the natural progress of the disease, then does the Veteran have a current right leg disability that was at least as likely as not (a probability of 50 percent or greater) incurred in or is otherwise related to military service OR was caused or aggravated by her service-connected left ankle disability.  

The examiner is invited to consider the findings of the February 2012 VA examination report, the in-service and post-service documentation of a right leg length discrepancy, and the statements of the Veteran.  In addition, should the examiner find no current leg length inequality, please reconcile this finding with the multiple prior in-service and post-service findings of a 2-2.5cm leg length inequality.  

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.  

3.  Schedule the Veteran for an examination or examinations to determine the current severity of her service-connected left ankle disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

4.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.  The Veteran and her representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




